Title: From George Washington to Major General William Heath, 27 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters West point 27th Novemr 1779.
        
        In making my arrangements for the disposition of the Army this Winter I have found it necessary to assign the command of the posts upon the North River to you. Inclosed you will find instructions for your government.
        Lt Colo. Pawling with the York Militia has undertaken to finish the Redoubt upon Stoney point. You will therefore have no further occasion to send a fatigue party from Nixon’s and Glovers—And I think you had better consult Colo. Gouvion upon the number of Men necessary to finish the Work upon Verplanks, who may continue at it, while the remainder of those two Brigades proceed to the Business of hutting with all possible expedition, should you determine to post them both upon the East side of the River.
        The Companies of Artillery attached to Nixon’s and Glovers Brigades with their Peices are to join the Park in Jersey when the Brigades move to their Quarters. They are to proceed from King’s Ferry to Sufferans by the short Road (leaving Kakeate on the left) and from thence to the place fixed upon for the park, which I apprehend will be in the neighbourhood of Morris town.
        
        I do not at present recollect any thing more than what is contained in the above and in your instructions. I sincerely wish a recovery of your health and that you may enjoy good and quiet Winter Quarters, and am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. I do not know whether the Articles you want are in the Store, but I inclose you an order for them, in case they should be there.
        
      